Citation Nr: 1107576	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-18 875	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to additional allowance for school attendance of a 
dependent child over the age of 18.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel











INTRODUCTION

The Veteran had active military service from April 1966 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision by the above-referenced 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran claimed his son, DJS, as a dependent child for 
purposes of additional VA compensation.

2.  The record shows DJS was born August [redacted], 1981 and reached the 
age of 18 on August [redacted], 1999.  

3.  In a June 1999 letter, the Veteran was notified that DJS's 
dependency status would terminate in August 1999, his 18th 
birthday, and that he needed to submit a VA Form 21- 674, Request 
For Approval Of School Attendance regarding DJS's school status 
to establish his continuing dependency.

4.  The RO did not receive an effective formal or informal claim 
for DJS's school attendance within one year of his 18th birthday, 
and additional compensation based on his dependency status was 
discontinued.

5.  An April 2004 VA Form 21-0538, Status of Dependents 
Questionnaire, lists DJS as a dependent and has been reasonably 
construed as raising a claim for additional compensation based on 
his school attendance.

6.  DJS was enrolled in the fall semester of college, which began 
on August 20, 2003.  He reached the age of 23 on August [redacted], 2004.


7.  In April 2007, the VA awarded dependency education benefits 
to the Veteran from August 20, 2003 to August [redacted], 2004.


CONCLUSION OF LAW

The claim for additional allowance for school attendance of a 
dependent child, over the age of 18, is without legal merit.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.667 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

However, the instant appeal involves the purely legal question of 
entitlement to benefits under VA law and regulations applied to 
relevant facts that are undisputed.  Therefore, the notice and 
assistance provisions of the VCAA are not applicable.  See 
VAOPGCPREC 5-2004 (VA is not responsible to provide notice and 
assistance where the claim cannot be substantiated because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  See also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Manning v. Principi, 16 Vet. App. 534 (2002); and Mason 
v. Principi, 16 Vet. App. 129 (2002).  Accordingly, the Board 
will proceed to adjudicate the current appeal.  The Board finds 
no prejudice to proceeding with this case at this time.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), revd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Law and Analysis

The Veteran seeks additional VA compensation for a claimed 
dependent child (his son DJS) and requests that this action be 
taken retroactively to 1999, when additional compensation for 
this dependent child was discontinued. 

A veteran whose disability is rated 30 percent or more is 
entitled to additional compensation for dependents, including 
children under the age of 18 years.  38 U.S.C.A. §§ 101(4)(A), 
1115, 1134, 1135 (West 2002); 38 C.F.R. §§ 3.4(b)(2), 3.57 
(2010).

Compensation may be paid from a child's 18th birthday based upon 
school attendance if the child was at that time pursuing a course 
of instruction at an approved educational institution and a claim 
for such benefits is filed within one year from the child's 18th 
birthday.  38 C.F.R. § 3.667(a)(1) (2010).  Compensation based 
upon a course of instruction at an approved educational 
institution which was begun after a child's 18th birthday may be 
paid from the commencement of the course of study if a claim is 
filed within one year from that date.  38 C.F.R. § 3.667(a)(2) 
(2010).

When a request is made by a person claiming or applying for, or 
expressing an intent to claim or apply for benefits under laws 
administered by VA, the VA will furnish the appropriate form.  38 
U.S.C.A. § 5102(a) (West 2002); 38 C.F.R. § 3.150(a) (2010).  
Furthermore, any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155(a) (2010).  

In this case, the evidence shows the Veteran has been in receipt 
of a disability rating of 30 percent or more since March 1968.  
In January 1985, he filed a VA Form 21-686c, Declaration of 
Status of Dependents.  He listed DJS as his child with a birth 
date of August [redacted], 1981.  In April 1996, the Veteran submitted a 
Status of Dependents Questionnaire.  He again listed DJS as his 
dependent child.

In a June 1999 letter, the Veteran was notified that DJS's 
dependency status would terminate in August 1999, on his 18th 
birthday, and that he needed to submit a VA Form 21-674 regarding 
DJS's school status to establish his continuing dependency.  
However, the RO did not receive an effective formal or informal 
claim for school attendance within one year of DJS's 18th 
birthday and additional compensation based on his dependency 
status was discontinued.  

Also of significance, in VA correspondence dated in January 2001, 
the Veteran was notified that he had been assigned increased 
evaluations for his service-connected disabilities.  The notice 
letter informed him that he was, at that time, receiving an 
additional allowance for his spouse only.

In April 2004, the Veteran submitted a VA Form 21-0538, Status of 
Dependents Questionnaire listing DJS as a dependent child for 
purposes of additional VA compensation.  But no further action 
was taken by the RO to clarify DJS's status or to provide the 
Veteran with the appropriate form and filing instructions under 
the provisions of 38 C.F.R. § 3.155(a).  

In September 2005, the Veteran submitted a VA Form 21-674, 
Request for Approval of School Attendance, which indicated that 
DJS graduated from high school in May 1999 and attended Olney 
Central College from August 1999 through May 2001.  He then 
enrolled at St. Louis Christian College from August 2001 through 
May 2005.  

The claim was denied by VA in September 2005, on the basis that 
DJS had been removed as a dependent on his 18th birthday in 
August 1999 and that the RO had not been notified of his 
continuation as a school child until the receipt of the Veteran's 
current claim in 2005.  In addition, the dependent's allowance 
was no longer payable as DJS had reached the age of 23 on August 
[redacted], 2004.  

In statements in support of his claim, the Veteran contends that 
he sent a VA Form 21-674C to the RO within the prescribed time, 
but received no further communication regarding continued 
benefits for his son and assumed he was still receiving them.  
Accompanying these statements was a copy of a VA Form 21-674 
"date signed" June 8, 1999, which the Veteran claims was 
submitted prior to his son's 18th birthday and probably lost by 
the RO.  

There is no evidence in the claims folder that such a form was 
received by the RO at that time.  However it appears that the RO 
has construed the Veteran's April 2004 VA Form 21-0538 as an 
application for dependent benefits based on DJS's school 
attendance.  See 38 C.F.R. § 3.155(a).  To that end, in November 
2006, the RO requested documentation of the beginning date of the 
first term after April 2003 that DJS attended school (one year 
prior to the date of the April 2004 VA Form 21-0538).  

In April 2007, the Veteran submitted letters from St. Louis 
Christian College indicating that DJS had been a full-time 
student from August 2001 to May 2005.  Regarding the specific 
dates of attendance after April 2003, it was reported that DJS 
had enrolled in the fall semester, which began on August 20, 
2003.

On that basis the RO awarded additional benefits based on DJS's 
college attendance beginning the date of the first school term 
which started August 20, 2003 and ending on his 23rd birthday, 
August [redacted], 2004. 

Evaluating the evidence in light of the criteria noted above, the 
Veteran does not meet the criteria for any additional 
compensation for DJS.  Although he was entitled to payment of 
compensation for school attendance of his son between the ages of 
18 and 23, the Veteran did not file a claim within 1 year of his 
18th birthday and there is no documentation in the claims file 
that shows that DJS had entered college in 1999.  See 38 C.F.R. 
§ 3.667.  

The earliest received document in the claims file that may be 
construed as an informal application is the Veteran's VA Form 21-
0583 received on April 9, 2004.  In addition, the controlling law 
and regulations outlined above, allow for payment from the 
commencement of the course, if filed without one year from that 
date.  38 C.F.R. § 3.667(a)(2).  Here, the record shows that DJS 
was enrolled for the fall semester which began on August 20, 
2003.  Therefore, applying the regulation to the facts in this 
case, the effective date for adding DJS as a dependent would be 
August 20, 2003.  An earlier date cannot, however, be awarded 
because the application was received more than a year after DJS's 
18th birthday and more than a year after any school term that 
started earlier than August 20, 2003.  

The record also shows that DJS reached his 23rd birthday on 
August [redacted], 2004 and continued to be enrolled in college until his 
graduation in May 2005, some nine months thereafter.  As a 
result, compensation was terminated effective August [redacted], 2004, in 
accordance with § 3.667(c).  There is no evidence or suggestion 
that DJS has been determined to be a "helpless child," which 
would warrant continuation of dependent child status beyond his 
23rd birthday.  38 C.F.R. § 3.57(a)(1)(ii).  Given the law and 
the facts in this issue, the Board finds that award of additional 
school child benefits for DJS after reaching his 23rd birthday is 
not warranted.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's contention that the RO has made many mistakes in 
the past, and its failure to find his original 1999 application 
was simply one of those mistakes.  Although the Veteran submitted 
a copy of VA Form 21-674 "date signed" in June 1999, that form 
bears an official date stamp showing it was received at the RO in 
September 2005.  There is no evidence in the claims folder that 
such a form was received by the RO before that time.  In such a 
situation the Board recognizes there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  United 
States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  
Therefore, it must be presumed that VA properly discharged its 
official duties by properly handling all forms submitted by the 
Veteran.  The presumption of regularity is not absolute; it may 
be rebutted by the submission of "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  
However, a VA Form 21-674 dated in June 1999, which does not have 
a date stamp showing its receipt at a VA office does not 
constitute the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  Jones v. 
West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994).

The law is dispositive of the outcome of this case.  As a matter 
of law, there is no entitlement to either a current or 
retroactive award of dependency allowance for the Veteran's 
claimed dependent son, DJS, and the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An additional allowance for school attendance of a dependent 
child over the age of 18 is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


